          Case 2:21-cv-00004-BMM Document 6 Filed 05/25/21 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                               BUTTE DIVISION

 JAMES KING,                                         CV-21-00004-BU-BMM

                Plaintiff,
                                                              ORDER
          vs.

 BRIAN GOOTKIN, ASSOC. WARDEN
 GODFREY, LT. POSTMA, GUY
 NEUBAUER,

                Defendants.


      Plaintiff James King, a state prisoner proceeding without counsel, filed a

Motion to Proceed in Forma Pauperis (Doc. 1) and a proposed Complaint (Doc. 2).

He has also filed what he has captioned an Addendum seeking emergency

preliminary injunction. (Doc. 5.) King’s allegations generally arise under the

Eighth Amendment and are related to a new scanning technology being employed

at Montana State Prison (“MSP”), though he also asserts a 14th Amendment claim

in the Addendum. The motion to proceed in forma pauperis will be granted. For

the reasons explained below, his Complaint will be dismissed without prejudice,

and to the extent his Addendum is a motion for preliminary injunction, it will be

denied.


                                         1
         Case 2:21-cv-00004-BMM Document 6 Filed 05/25/21 Page 2 of 13



I. MOTION TO PROCEED IN FORMA PAUPERIS

       King submitted the account statement as required by 28 U.S.C. § 1915(a).

(Doc. 1.) The Court will grant the request to proceed in forma pauperis, but since

King is a prisoner, he must still pay the statutory filing fee of $350.00. 28 U.S.C. §

1915(b)(1). The Court will waive the initial partial filing fee required under 28

U.S.C. § 1915(b)(1) because King submitted an account statement showing an

inability to pay that fee. See Bruce v. Samuels, 577 U.S. 82, 84 (2016) (“the initial

partial filing fee may not be exacted if the prisoner has no means to pay it, §

1915(b)(4)”). He may proceed with the case, but he must pay the full filing fee in

installments and make monthly payments of 20% of the preceding month’s income

credited to his prison trust account. The percentage is set by statute and cannot be

altered. 28 U.S.C. § 1915(b)(2). King must make these monthly filing-fee

payments simultaneously with the payments required in any other cases he has

filed. Id.

       By separate order, the Court will direct the facility where King is currently

incarcerated to forward payments from his account to the Clerk of Court each time

the account balance exceeds $10.00, until he has paid the filing fee in full. 28

U.S.C. § 1915(b)(2).

II. SCREENING STANDARD

       King is a prisoner proceeding in forma pauperis so the Court must review his


                                          2
        Case 2:21-cv-00004-BMM Document 6 Filed 05/25/21 Page 3 of 13



Complaint under 28 U.S.C. § 1915 and § 1915A. Sections 1915A(b) and

1915(e)(2)(B) require the Court to dismiss a complaint filed in forma pauperis

and/or by a prisoner against a governmental defendant before it is served if it is

frivolous or malicious, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. A

complaint is frivolous if it “lacks an arguable basis either in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989). “A case is malicious if it was filed

with the intention or desire to harm another.” Andrews v. King, 398 F.3d 1113,

1121 (9th Cir. 2005). A complaint fails to state a claim upon which relief may be

granted if a plaintiff fails to allege the “grounds” of his “entitlement to relief.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quotation omitted).

      Rule 8 of the Federal Rules of Civil Procedure provides that a complaint

“that states a claim for relief must contain . . . a short and plain statement of the

claim showing that the [plaintiff] is entitled to relief.” Fed.R.Civ.P. 8(a)(2). That is,

a complaint must “contain sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quotations omitted). A complaint’s allegations must cross “the line from

conceivable to plausible.” Iqbal, 556 U.S. at 680.

      There is a two-step procedure to determine whether a complaint’s

allegations cross that line. See Twombly, 550 U.S. at 556; Iqbal, 556 U.S. 662.


                                            3
           Case 2:21-cv-00004-BMM Document 6 Filed 05/25/21 Page 4 of 13



First, the Court must identify “the allegations in the complaint that are not entitled

to the assumption of truth.” Iqbal, 556 U.S. at 679, 680. Factual allegations are not

entitled to the assumption of truth if they are “merely consistent with liability,” or

“amount to nothing more than a ‘formulaic recitation of the elements’ of a

constitutional” claim. Id. at 679, 681. A complaint stops short of the line between

probability and the possibility of relief where the facts pled are merely consistent

with a defendant’s liability. Id. at 678.

      Second, the Court must determine whether the complaint states a “plausible”

claim for relief. Iqbal, 556 U.S. at 679. A claim is “plausible” if the factual

allegations, which are accepted as true, “allow[ ] the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 678. This

inquiry is “a context-specific task that requires the reviewing court to draw on its

judicial experience and common sense.” Id. at 679 (citation omitted). If the factual

allegations, which are accepted as true, “do not permit the court to infer more than

the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’ – ‘that the pleader is entitled to relief.’” Id. citing Fed. R. Civ. P.

8(a)(2).

      “A document filed pro se is ‘to be liberally construed,’ and ‘a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers.’” Erickson v. Pardu, 551 U.S. 89, 94 (2007);


                                            4
        Case 2:21-cv-00004-BMM Document 6 Filed 05/25/21 Page 5 of 13



cf. Fed. Rule Civ. Proc. 8(e) (“Pleadings must be construed so as to do justice”).

III. SCREENING ANALYSIS

       King filed his Complaint (Doc. 2) on January 27, 2021. He filed his

supplemental Addendum on April 1, 2021. (Doc. 5.) This latter document both

elaborates and amends his earlier claims and appears to move for a preliminary

injunction. (Doc. 5 at 10.) As far as elaboration and amendment go, the Court will

construe this document as a supplement to his Complaint for the purpose of this

screening.

      King seeks injunctive relief against several defendants related to the

installation of a new scanning machine at MSP. (Doc. 2 at 3 et seq.) King asserts

that his claims arise under the 8th Amendment, the Health Insurance Portability and

Accountability Act (“HIPAA”), and the 14th Amendment. He is concerned about

how the images created by this machine might provide personal medical data that

could be used against him somehow and will be retained and stored in some

unknown manner. He also expresses concern about the radiation involved in these

scans (though in his Addendum, this concern appears to wane). He asks the Court

to order MSP to cease using the scanning machine until it is able to answer certain

questions about data storage and use, and to update the Department of Corrections

(“DOC”) search policy. (Doc. 2-1 at 11.)




                                           5
            Case 2:21-cv-00004-BMM Document 6 Filed 05/25/21 Page 6 of 13



       In addition, King asks the Court to order an investigation into MSP’s use of

various COVID-19 relief funds, believing that the purchase of the machine may

have been an illegal use of the funds. (Doc. 2-1 at 10.) He is also concerned about

purchases of additional x-ray machines, unnecessary trash containers, cameras, and

vehicles, all of which he considers questionable purchases. (Doc. 5 at 5 - 6.)

       King’s Addendum raises allegations that MSP has generally mishandled its

COVID-19 response and has delayed doing proper testing or vaccinating. (Doc. 5

at 7 -8.)

       Finally, King alleges that a disciplinary hearing reviewing his actions

regarding the scanner violated his constitutional rights. (Doc. 5 at 11.)

       King has sued Defendants Gootkin, Godfrey, Postma, and Neubauer in their

official capacities. (Doc. 2 at 3.) In his Addendum, he adds a defendant in her

individual capacity, Carrie Walsted, and adds individual capacity claims against

Postma and Neubauer.

       A. The Scanner

       As an initial matter, HIPAA itself provides no private right of action. Webb

v. Smart Document Sols., LLC, 499 F.3d 1078, 1081 (9th Cir. 2007). If King’s

action were to proceed, it must be as a 42 U.S.C. § 1983 cause of action alleging

violations of his constitutional rights related to searches and health care.




                                           6
        Case 2:21-cv-00004-BMM Document 6 Filed 05/25/21 Page 7 of 13



      King sought an immediate injunction to prevent the use of the scanner.

Despite his lack of legal training or access to resources, King makes some

compelling arguments about the mismatch between current MSP search policy and

the use of such a high-powered machine. The Court takes judicial notice of the

fact that King appears to have been transferred, however, to Dawson County

Correctional Facility. 1 Because he is no longer subject to scans at MSP, King’s

request for an injunction regarding the scanner will be dismissed as moot. A

prisoner’s request for injunctive relief regarding prison conditions is usually moot

after he has been transferred elsewhere. See Nelson v. Heiss, 271 F.3d 891, 897

(9th Cir.2001). That said, the claim will be dismissed without prejudice. Should

King be returned to MSP, and he asserts renewed issues related to the scanner, this

dismissal will not be a bar to a future suit.

      B. MSP Spending

      As to King’s request that the Court investigate the way MSP is spending its

money, this issue is not justiciable in this form in this Court. Article III courts like

this one are courts of limited jurisdiction. One of the limitations on the Court’s

authority is the doctrine of standing, i.e., the plaintiff is bringing a claim that

relates to an injury he himself suffers (with limited exceptions). “[T]he core


1
 This information was gleaned from the Department of Corrections’ online inmate
locator on May 19, 2021. King has not (yet) notified the Court of his change of
address.
                                            7
        Case 2:21-cv-00004-BMM Document 6 Filed 05/25/21 Page 8 of 13



component of standing is an essential and unchanging part of the case-or-

controversy requirement of Article III.” Lujan v. Defs. of Wildlife, 504 U.S. 555,

560 (1992). If a plaintiff does not have standing to bring a suit, the Court cannot

hear it. The standing doctrine “requires federal courts to satisfy themselves that the

plaintiff has alleged such a personal stake in the outcome of the controversy as to

warrant his invocation of federal-court jurisdiction,” so that “there is a real need to

exercise the power of judicial review in order to protect the interests of the

complaining party.” Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009)

(emphasis in original) (internal quotation marks and citations omitted).

      To demonstrate Article III standing, a plaintiff must allege: (1) injury-in-fact

that is concrete and particularized, as well as actual or imminent; (2) that the injury

is fairly traceable to the challenged action of the defendant; and (3) that the injury

is redressable by a favorable ruling. Monsanto Co. v. Geertson Seed Farms, 561

U.S. 139, 149 (2010) (citation omitted); Lujan v. Defenders of Wildlife, 504 U.S.

555, 560-61 (1992).

      In this instance, King has not alleged sufficient facts to establish standing for

his claim regarding MSP’s use of federal COVID-19 relief funding to purchase the

scanner and other equipment. Theoretically, spending of federal funds might affect

King as a taxpayer or citizen, but “taxpayer status, without more, does not suffice

under Article III to demonstrate an injury in fact for purposes of such purely

                                           8
        Case 2:21-cv-00004-BMM Document 6 Filed 05/25/21 Page 9 of 13



prospective relief.” Cantrell v. City of Long Beach, 241 F.3d 674, 684 (9th Cir.

2001). He has not claimed that the alleged misuse of COVID-19 relief money—

which is speculative, at this point—for the scanner could have caused him a

particularized injury. Simply put, King’s concerns about MSP’s spending is not a

proper claim for this § 1983 suit for constitutional violations regarding use of the

scanner for searches. This claim will be dismissed.

      C. COVID-19 Response

      Similar deficiencies regarding standing and injuries undermine King’s

COVID-19 response claims. Theoretically, King could allege medical care claims

under the Eighth Amendment’s requirement that prisoners be afforded a

constitutionally sound level of health care. To prove a § 1983 claim for violation of

the Eighth Amendment based on inadequate medical care, a plaintiff must show

“acts or omissions sufficiently harmful to evidence deliberate indifference to

serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). King believes

he had COVID-19 in October 2020, but his request for a test went unheeded. (Doc.

2-1 at 10.) He does not, however, allege that he had or has a serious medical need.

Instead, he appears to be more interested in whether MSP staff committed crimes

and embezzlement related to COVID-19 relief funding (perhaps implying that the

money that should have been used for tests went elsewhere.) (Doc. 2-1 at 11.) His




                                          9
       Case 2:21-cv-00004-BMM Document 6 Filed 05/25/21 Page 10 of 13



initial Complaint does not seek further action regarding COVID-19 response, nor

does he allege a constitutional violation regarding his health care.

      In his Addendum, King goes further and seeks an order of this Court

requiring that MSP stop vaccinating prisoners, in order to preserve evidence

related to prisoner antibodies. (Doc. 5 at 8 – 9.) It appears the antibody testing

would reveal how many prisoners had the illness, and therefore, how poor MSP’s

response to it was. Nowhere does he allege, however, that he personally has

suffered a constitutional injury because of how MSP was or is proceeding

regarding COVID-19. He still appears only to establish that the response was poor.

Nor can he properly seek an injunction to stop vaccines on behalf of other

prisoners—while the evidence of malfeasance that he seeks might depend on that,

each prisoner must make his own decision about whether to be vaccinated. King

cannot do that for them. Finally, now that he is no longer at MSP, whatever is

happening there is irrelevant to his current health situation. King fails to state a

claim regarding MSP’s COVID-19 response.

      D. Disciplinary hearing

      King’s final allegation relates to a disciplinary hearing that was held after an

incident that occurred the first time he was confronted with having to go through

the new scanner. On January 20, 2021, King was on his way to work when he was

directed to go through the scanner. King expressed his concerns over the use of the

                                           10
        Case 2:21-cv-00004-BMM Document 6 Filed 05/25/21 Page 11 of 13



scanner and asked if a strip search was a satisfactory alternative. (Doc. 2-1 at 4.)

The officer in charge, Neubauer, said he did not know and called the command

post, which resulted in the appearance of Lt. Postma. Despite what King asserts

was initially a respectful exchange, Postma ranted and raved and claimed King had

refused an order and directed Neubauer to write King up. He may also have told

King’s employer to fire him. King’s initial Complaint requested no action related

to this incident.

       King’s Addendum includes information related to the eventual disciplinary

hearing. It appears that the disciplinary hearing gives rise to King’s decision to add

Walsted as a defendant to this case. Walsted was the hearing officer at the hearing,

which occurred on January 27, 2021. (Doc. 5 at 11.) According to King, Walsted

did not give him a fair hearing, and there was no evidence, other than lies, to

support the allegations of the write up. (King has attached the hearing decision to

this document. The scanning is of such poor quality that it is impossible to read

anything on it. Doc. 5-1 at 1.) King seeks to overturn the result of this disciplinary

hearing, (Doc. 5 at 11), but he is not clear what those results are, other than to

conclude that he has missed out on “pay and privileges” and will likely suffer

adversely for parole eligibility. (Doc. 5 at 14.) He asserts that Postma and

Neubauer lied about him refusing to use the scan, and therefore the disciplinary

hearing based on their testimony was unconstitutional.

                                          11
        Case 2:21-cv-00004-BMM Document 6 Filed 05/25/21 Page 12 of 13



       King does not contend that he has exhausted his prison remedies regarding

this discipline, as he is required to do before bringing any claim related to his

confinement to court. Under the Prison Litigation Reform Act (“PLRA”), “[n]o

action shall be brought with respect to prison conditions under … [42 U.S.C. §

1983], or any other Federal law, by a prisoner confined in any jail, prison, or other

correctional facility until such administrative remedies as are available are

exhausted.” 42 U.S.C. § 1997e(a). Prisoners must exhaust their administrative

remedies prior to filing suit, not during the pendency of the suit, as King appears to

be attempting here. See McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir. 2002)

(per curiam). King does not assert that he appealed the disciplinary decision, but if

he is currently doing so, it is still too late for this litigation. Because he has failed

to exhaust his administrative remedies, King’s claim related to his disciplinary

hearing is barred by the PLRA.

       Accordingly, the Court issues the following:

                                        ORDER

       1. King’s Motion to Proceed in Forma Pauperis (Doc. 1) is GRANTED.

       2. The Clerk shall edit the text of the docket entry for the Complaint (Doc.

2) to remove the word “LODGED” and file the Complaint as of January 27, 2021.

       3. This matter is DISMISSED without prejudice.

       4. The Clerk of Court is directed to close this matter and enter judgment


                                            12
       Case 2:21-cv-00004-BMM Document 6 Filed 05/25/21 Page 13 of 13



pursuant to Rule 58 of the Federal Rules of Civil Procedure.

      DATED this 25th day of May, 2021.




                                        13
